 Case 2:19-cv-00164-LGW-BWC Document 13 Filed 05/18/20 Page 1 of 2
                                                                                             FILED
                                                                                  John E. Triplett, Acting Clerk
                                                                                   United States District Court

                                                                              By MGarcia at 2:27 pm, May 18, 2020




            In the United States District Court
            for the Southern District of Georgia
                    Brunswick Division
JASMYNE DAVIS,

      Plaintiff,

      v.                                             2:19-CV-164

EQUIFAX INFORMATION SERVICES
LLC, a Georgia limited
liability company; and ADVANCE
BUREAU OF COLLECTIONS, LLP, a
Georgia limited liability
partnership,

      Defendants.


                                     ORDER

      Before   the   Court    is   Plaintiff   Jasmyne     Davis’    notice        of

voluntary dismissal, dkt. no. 12, wherein she states her intention

to   dismiss   her   claims    against   Defendant    Equifax       Information

Services LLC (“Equifax”) with prejudice.         Defendant Equifax having

filed no answer to Plaintiff’s Complaint, Davis is entitled to

dismiss her claims against it pursuant to Federal Rule of Civil

Procedure   41(a)(1)(A)(i).         Accordingly,     all   claims    Plaintiff

asserted against Defendant Equifax in this action are dismissed

with prejudice.      Each party shall bear its own fees and costs.

The Clerk is DIRECTED to terminate Equifax as a defendant in this
 Case 2:19-cv-00164-LGW-BWC Document 13 Filed 05/18/20 Page 2 of 2



action.   Plaintiff’s claims against Defendant Advance Bureau of

Collections, LLP remain pending.


     SO ORDERED, this 18th day of May, 2020.




                           ________________________________
                           HON. LISA GODBEY WOOD, JUDGE
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA




                                   2
